Title: To George Washington from William Livingston, 1 January 1782
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 1 Janry 1782
                  
                  By recent Advice from Eggharbour, several armed boats, with a number of men, are fortifying on Osburn’s Island near Eggharbour with a view, as is supposed, to receive Deserters from the American army, & deserting prisoners taken from General Burgoyne & Lord Cornwallis, as well as for the greater convenience of conveying provisions to New York, which already go from that neighbourhood in immense quantities.  The Vicinity of that part of the State is so disaffected or intimidated that the Refugees have long reigned in it with little or no control; & I fear that the Enemy’s lodging themselves there in any strong hold, will be of the most pernicious consequence:  Whether from the want of pay or what other cause, but guards from our militia are latterly procured with the greatest difficulty; and when obtained, are, for the want of proper discipline,  from the insignificance & unfitness of their officers, & not  from their being soon corrupted after being stationed on the Lines by the alluring profits of the illicit trade, of very little public utility.  Not that I mean, Sir, by this to insinuate the propriety of having any of the American troops stationed along our Lines much less to request a measure that is liable to many inconveniences. But how far it may be proper for a detachment of them to dislodge the Enemy from that post, & thereby to disconcert the measures established by them to facilitate the trade in that neighbourhood, & to prevent the well-affected in those parts from deserting their habitations, (which they announce the necessity of doing) and thereby extending the enemy’s lines, I entirely submit to your Excellency’s better Judgment.
                  I have also intelligence of James Moody’s being again out with six or seven men.  He lately declared that he intended to take one of the Members of Congress in Philidelphia, to revenge the death of John Moody not long since executed as a Spy, which to a fellow of his Enterprize, and so cherished by the Tories as he is, is not impracticable.  Other Intelligence from New York represents his object to be a person of less consequence in this Town.  At any rate from the mischief he has already done, & his intimate knowledge of every part of this Country, together with his extensive connections with the disaffected amongst us, it would I think be worth some pains to prevent his further progress.
                  I mentioned the affair of Eggharbour to Lord Stirling, & his Lordship promised me to converse farther with your Excellency on the Subject—I wish your Excellency many happy years, & have the honour to be with the greatest esteem Dear Sir your Excellency’s most humble & most obedient Servant
                  
                     Wil: Livingston
                     
                  
               